USDC IN/ND case 1:20-cv-00444 document 1-1 filed 12/04/20 page 1 of 9




                        EXHIBIT A
  USDC IN/ND case 1:20-cv-00444 document 1-1 filed 12/04/20 page 2 ofFiled:
                                                                       9 11/6/2020 9:18 A
                                                                                                            Cie
                                                                                            Allen County, India




STATE OF INDIANA                                 IN THE ALLEN SUPERIOR COURT
                           )       SS:                      02D09-2011-CT-000544
                                                                   Allen Superior Court 9
COUNTY OF ALLEN                                  CAUSE NO,

BARTINA WORTHAM,

            Plaintiff,


                                 )
RED RIVER WASTE SOLUTIONS, L.P., )
                                 )
           Defendant.            )


                                         COMPLAINT

     Plaintiff alleges against Defendant that:

     1. Plaintiff Bartina Wortham is a resident of Allen County in the State of Indiana, and on

        November 13, 2018, filed a Charge of Discrimination with the EEOC, No. 470-2W 9-

        00554, a copy of which is attached hereto and made a part hereof as Exhibit "A". The

        Notice of Rights to Sue was issued on August 11, 2020, a copy of which is attached

         hereto as Exhibit "B", and this Complaint has been filed within ninety (90) days after

         receipt thereof

     2, Defendant Red River Waste Solutions, L.P. ("Red River") is a company doing business

         at 5252 Old Maumee Road, Fort Wayne, Indiana 46803. Red River is believed to be

         headquartered at 4004 East U.S. Highway 290, Dripping Springs, Texas 78620.

         Defendant is an "employer" for the purposes of the Americans with Disabilities Act of

         1990, 42 U.S.C. § 12111 et seq. ("ADA") as amended by the ADAAA of 2008.

     3. Plaintiff contends that she was discriminated against and discharged on account of her

         disability in violation of the ADA. Plaintiff suffered significant thyroid problems
USDC IN/ND case 1:20-cv-00444 document 1-1 filed 12/04/20 page 3 of 9




      which required surgery and after care which substantially impaired Plaintiffs everyday

      lift activities of coordination, usage of muscles, fatigue, dizziness, lethargy, sleepiness,

      failure to grip with her hands while working, and other everyday life activities.

      Plaintiff was a qualified individual with a disability in that she could, either with or

      without reasonable accommodations, perform the essential functions of her job.

      Furthermore, Plaintiff alleges that she was discriminated against as a result of her

      record of impairment and that the Defendant perceived and regarded Plaintiff as being

      disabled. Defendant failed to engage in the interactive process with the Plaintiff and

      failed' to provide Plaintiff reasonable accommodations.          Finally, Defendant fired

      Plaintiff for engaging in the interactive process (requesting medical leave), and then

      taking the reasonable accommodation offered by Defendant (terminating Plaintiff for

      utilizing medical leave that Defendant granted her as a reasonable accommodation).

  4. Plaintiff contends that she was discriminated against because of her disability, denied

      particlipation in the interactive process, denied reasonable accommodations, was

      retaliated against, and suffered a retaliatory discharge, all based upon the facts and

      allegations set forth in her EEOC Charge of Discrimination attached as Exhibit "A".

   5. As a direct and proximate result of Defendant's conduct, Plaintiff lost her job and job-

      related benefits including income for which she seeks compensatory damages. The

      actions of the Defendant were intentional and in reckless disregard of Plaintiffs

      fedenilly protected civil rights under the ADA, and therefore Plaintiff is requesting

      punitive damages. Plaintiff also seeks compensatory damages for other emotional

      distress and mental anguish damages.


                                            —2—
    USDC IN/ND case 1:20-cv-00444 document 1-1 filed 12/04/20 page 4 of 9




        WHEREFORE, Plaintiff prays for judgment against the Defendant, for compensatory

damages, punitive damages, reasonable attorney's fees and costs, and for all other just and proper

relief in the premises,

                                       JURY DEMAND

        Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff demands a trial by

jury in this action,




                                                     Respectfully submitted,

                                                     CHRISTOPHER C. MYERS & ASSOCIATES



                                                     /s/Christopher C. Myers
                                                     Christopher C. Myers, #10043-02
                                                     809 South Calhoun Street, Suite 400
                                                     Fort Wayne, IN 46802
                                                     Telephone:     (260) 424-0600
                                                     Facsimile:     (260) 424-0712
                                                     E-mail:        cmyers@myers-law,com
                                                     Counsel for Plaintiff




                                               —3—
                    USDC IN/ND case 1:20-cv-00444  document 1-1 filed 12/04/20 page 5 ofFlied:
                                            02D09-2011-CT-000544                         9 11)612020 9:18)
                                                                                                                                                                             CI'
E4 :531,1 pan,11-13-2018                                                   Allen Superior Court 9                                                            Allen County, India

  NOV/13/2018/TUE 01:57 PM                                                                    FAX No,                                                   P, 004
       MOO Farm (I1/09)

                            CHARGE OF DISCRIMINATION                                                          Charge Presented To;       Ageney(les) Charge No(o);
                    This form Is affected by the Pantry Act of1074. One enclosed PrivacyAct                          FEPA
                           ointment and other Information before completing this form
                                                                                  _ .....                            EEOC.77:70 —.24/             2_,4, ,-,,,_
                                                                                                                                                    ,,,,,
                                                        Equal Employment Opportunity Commission                                                       and HOC
                                                                              •Sfsla orlooal Agency, It any
       Name (Indicate Mr Ms., MIS.)                                                                                  Home Phone (lnci Area ode)            Date of elrlb
       Bettina Wortham                                                                                               (937) 789-5292
       Slreet Address                                                               CITY, Staleand ZIP Coda
       2801 Raymond Street                                                   Fort Wayne, IN 46803
       Named Is the employer, Labor OrganIzatIOn. rriployment Agonoy, Apprenticeship Committee, or State or Local Government Agency That I Believe
       Discriminated Against Ma or Others. (tf more Than Iwo, Fat uncial PARTICULARS below.)
       Noma                                                                                              No. Ernployom Mgmlpira       Phone Na.

       Red River Waste Solutions                                                                                  20+           260-748-0883
       Stott Adeltest                                                        city, Rata end ZIP Coda
       5252 Old Maumee Road                                                  Fort Wayne, IN 46806                                               a
       Name                                                                                              Nu Nrnplayse, Mernbets           Of iudp'/rGex

                                                                                                                                                  r'D
        8lreet Addraeo                                                               City, Slate and ZIP Coda                                     -'‘      t
                                                                                                                                                              i
                                                                                                                                                  —      i
                                                                                                                                       , 0      : C.,:i
        DISCRIMINATION BASED ON (Cheek epprbpdellit box(6s) )                                                                DA1E(S) DISCOAllON TOOK F;FACS,
                                                                                                                                  Earnest . n -    : CI 1-06$
                   RACE      1    I CCI OR                  SEX        H      RELIGION                 NATIONAL ORIGIN       04/2,0 18     i--, -   .....g8/25/701
                                                                                                                                                    ,
                                                                                                                                                    .....
                PC RETALIATION                   I AGE        Xj UltlABILITY          I       GENETIC INFORMATION                             {      0)
                                                              ADA                                                                    ILL   CONTINUING ACTION -
        17erl'ATITaTILANTAnaddilf9/1?Ipoper leneeded, xtlnah extra shed*

                  I. Complainant Berthas Worthetn alleges that she was discriminated against, retaliated against, and
                  discharged on account of her disability (thyroid problems requiring surgery and after care which
                  substantially impaired Complainant's everyday life activities of coordination, usage of muscles, fatigue,
                  light-headiness, lethargy/sleepiness, failure to grip the steering wheel and working). Respondent, Red
                  River Waste Solutions is an "employee for purposes of the /Americans with Disabilities Act of 1990- 42
                  U.S.C. § 12111W. seq. ("ADA"). Complainant alleges that she is a qualified individual with a disability
                  in that she could, either with or without reasonable accommodations, perform the essential functions of
                  her job. Complainant also alleges'that Respondent discriminated because of her record of' impainmant
                  and perceived and regarded Complainant as being disabled. Furthermore, Respondent failed to engage in
                  the interactive process, and when Complainant requested the reasonable aceommodation of reasonable
                  time off work to rehabilitate so she could return to work and perform the essential functions of her job,
                  Respondent denied that request for reasonable accommodations. For example, on August 17, 2018,
                   Complainant was granted her leave fox 44o-6 weeks, and she would have been released on September
                   17, 2018—but after granting Complainant this reasonable accommodation, Respondent suddenly took it
                   away and terminated her on August 25, 2018.

                   II. Complainant was terminated for pre-textual reasons under suspicious circumstances, While off
                   work, Complainant did not get paid her last paycheck pursuant to the normal electronic pay procedure.
                   So Complainan: went to the employer's website and while there was Wormed for the first time that the
                   was terminated so Complainant went to the employer—physically and personally and talked to the
                   employer representatives, but no one could explain to her how, why, or if the was terminated In fact,
                   her supervisor said that she was still hired. So Complainant went to her physician and got a Retain To
                   Work slip for September 17, 2018. Steve Polley (Regional Manager) tried to get Complainant rehired,
                   but to no avail. At the time, Complainant was given no reason as to why she was terminated.
                    USDC IN/ND case 1:20-cv-00444 document 1-1 filed 12/04/20 page 6 of 9
L
2:55:53 p.m. 11.-0, 2614


    NOV/13/2018/TUE 01:58                                                                    FAX No,                                              P, 005

                III, Complainant was a C.D.L. truck driver and began working for Respondent on. February 5, 2018,
                Respondent terminated Complainant on August 25, 2018 fox the pre-textual reasons of allegedly
                violating the attendance policy and for insubordination (failing to provide a doctor's note). However,
                Complainant was never made aware of the attendance policy by Respondent. Complainant became ill
                while working for Respondent and was diagnosed with thyroid cancer for which surgery was scheduled
                on August 21, 2018, and Complainant was approved for a leave of absence to begin August 17, 2018,
                After a meeting with Respondent on August 21, 2018, two hours later Complainant underwent surgery
                for her conditiot), and she was ordered to be off work by her physician for up to six weeks, Complainant
                was so substantially impaired that she could not walk or even pull herself up into the truck, and she was
                unable to drive while she recovered from surgery. On August 24, 2018, a co-worker contacted
                 Complainant asking why she had been discharged, but Complainant did not know she had been
                 discharged and contacted Respondent. Complainant spoke with her supervisor who told Complainant
                she had nothing to worry about. On August 25, 2018 when Complainant tried to log in to Respondent's
                 pay system, it listed her status as "terminated", Again, the supervisor told Complainant to just bring in
                 her documentation of her surgery, When Complainant obtained a note from her doctor that she had
                 undergone surgery, and after her surgeon approved Complainant returning to work on September 1'7,
                 2018, Complainant took the release to return to work to Steve Polley who was going to ask the Corporate
                 Office to rehire Complainant—but Complainant was never rehired.

                 IV. Respondent, and its agents and employees who terminated the Complainant and who discriminated
                 against and retaliated against the Complainant for asserting her rights pursuant to the ADA, did so
                 intentionally anti in reckless disregard of Complainant's federally protected civil rights under the ADA,
                 Complainant lot4 het job and job related benefits including:income, She experienced financial distress,
                 emotional distress, mental nnguiah, humiliation, embarrassment, inconvenienee and other damages and
                 injuries for which she seeks compensatory damages. Complainant also seeks punitive damages against
                 the Respondent,




        I want Rda charge filed with both the E OC and the State or focal Agency, if any, I will     OTARY Whon necessary for State andldoolAuendyRequkemente
        advise the adendue If I change my addrese or phone number and I will obepetate fully
        with them In the processing et my charge in resterdence with their procedures.
                                                                                                     swear or affirm that I have read the above charge and that It la
          deolore under penalty of perIory that the above Is true and correct.                     KID to the best of my knowledge, Information and belief.
                                                                                                   eDIONATURE OF COMPLAINANT


              1/ , /3        -01.0/e                                                                SUBSCRIBED AND SWORN TO iIRI, c/RE ME THIS DATE
                                                                                                    (month, day, your)
                      Data                              ChatolhO PartySlgriaiuM                                                                SUSAN
                                                                                                         o     •m b-
                                                                                                                                             NVidartiniosso
                                                                                                                                               rosary iO,S024
               USDC IN/ND case 1:20-cv-00444 document 1-1 filed 12/04/20 page 7 of 9
rEOC Form 161(11(16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                               DISMISSAL AND NOTICE OF RIGHTS
1-0.1 Bartina Worthen                                                               From:    Indianapolis District Office
      2801 Raymond Street                                                                    101 West Ohio Street
      Fort Wayne, IN 46803                                                                   Suite 1900
                                                                                             Indianapolis, IN 46204


          1                On behalf ofperson(s) aggrieved whose identity is
                           CONFIDENTIAL (20 CFR §1601.7(a))
EEOC Charge No.                              EEOC Representative                                                    Telephone No.

                                              Michelle D. Ware,
470-2019.00554                                Enforcement Supervisor                                                (463) 999.1184
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fall to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       fl        The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; In other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

       LXJ       The EEOC 'sales the following determination; Based upon Its investigation, the EEOC Is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has; adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (Molly state)


                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge In federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different,)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due r any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible


                                                                                                                    AUG 1 1 2020
 Enclosures(s)                                                     Michelle Eisele,                                         (Date Mailed)
                                                                   District Director
 cc;
            Jeffrey S. Beck                                                         Christopher C. Myers
            Red River Waste Solutions                                               CHRISTOPHER C. MYERS & ASSOCIATES
            do Faegre Baku Daniels LLP                                              809 South Calhoun Street
            300 N. Meridian St                                                      Suite 400
            Indianapolis, IN'46204                                                  Fort Wayne, IN 46802
                 USDC IN/ND case 1:20-cv-00444 document 1-1 filed 12/04/20 page 8 ofFiled:
                                                                                      9 11/6/2020 9:18 Jo
STATE OF INDIANA                                                           IN THE ALLEN SUPERIOR COURT                           cle
                                                                           Civil Division - Courthouse           Allen County, India
COUNTY OF ALLEN                                                            715 South Calhoun Street, Room 201
                                                                           Fort Wayne, IN 46802
                                                                           Telephone: (260) 449-3491
                                                                                       02D09-2011-CT-000544
                                                                                          Allen Superior Court 9
 BARTINA
  ...    WORTHAM                                                        Case Number:
          Plaintiff
VS                                                                                   SUMMONS
 RED RIVER WASTE SOLUTIONS, L.P.
           Defendant


TO:-    Highest Ranking Officer
        Red River Waste Solutions, L.P.
        5252 Old Maumee Road
        Fort Wayne, IN 46806


You have been sued by the person(s) named above, The claim made against you is attached to this summons; please examine all pages
carefidly. The "X" marked below indicates the time limit you have to FILE YOUR ANSWER.

          Certified Mail        You or your attorney must file a written answer to the claim within TWENTY-THREE (23) DAYS,
                             commencing the day after you receive this summons, or judgment may be entered against you as claimed.

          Personal Service      You or your attorney must file a written answer to the claim within TWENTY-THREE (23) DAYS,
                             commencing the day after you receive this summons, or judgment may be entered against you as claimed.

Your answer is considered filed the day it is received in the office of the Clerk of the Allen Superior Court, Room 201, Allen County
Courthouse, Fort Wayne, Indiana, 46802. The method you choose to deliver your answer to the Clerk's Office is up to you; however, you
should be able to prove you filed the answer. If you wish to file a claim against another party associated with this case, you must state it in
your written answer.

If you are required to appear, the date, time and location will be shown on an attached Notice of Hearing form, IF YOU FAIL TO APPEAR,
A JUDGMENT MAY BE ENTERED AGAINST YOU.
                                                                                 2

Dated:
             11/6/2020                                                                              N /44,,RJ
                                                                          CHRISTOPHER M. NANCARROW
                                                                          CLERK OF THE ALLEN CIRCUIT AND SUPERIOR COURTS
Christopher C. Myers (PLAINTIFF_)
Attorney / Party Preparing Summons (Party Represented)                             (Seal)         --C-OUNrk-
809 South Calhoun Street Suite 400
Street Address

Fort Wine, IN 46802
City, State, Zip Code                                                                            SEAL
(260) 424-0600                    10043-02
Telephone Number                     Attorney Number
                                                                                             11\101ANN--(7
                                                       MANNER OF SERVICE
                                             (To he completed by Party Preparing Summons)
SHERIFF shall serve this Summons as follows:                            OTHER manner of service:
       personal service                                                     X     attorney to serve
       leaving a copy at dwelling or place of employment                           private process server,
                                                                                   other (describe in particular and note Trial Rule)
CLERK shall serve this Summonp as follows:
         regular mail
        certified mail
         publication


                                                                                                                            05/2000   sun (UK 298,(b)
                   USDC IN/ND case 1:20-cv-00444 document 1-1 filed 12/04/20 page 9 of 9

CERTIFIED MAIL

I hereby certify, as indicated in the date issued field, that a copy of           I hereby certify that service by registered/certified mail at Fort
this document was sent to the named person(s) at the address(es)                  Wayne, Indiana, was attempted as required by law to the person
furnished, by registered/certified mail at Fort Wayne, Indiana,                   and address stated on the return receipt attached; and that service
return receipt requested,                                                         ❑ was 0 was not made, according to the information contained
                                                                                  therein.


Date Issued:                                                              Date Issued:



Clerk of the Allen Circuit and Superior Courts                                     Clerk of the Allen Circuit and Superior Courts

ADMISSION OF SERVICE

I received a copy of this Summons on this date                                 and at this location:


                       Signature of Party                                                                   Relationship (if not ithin named person)

RETURN OF SERVICE BY SHERIFF OR OTHER OFFICER
Enter the alphabetical letter in the space provided to indicate the type of service.

I served a copy of this Summons as specified:             (

          READING / delivering a copy (A) to the within named party;

          LEAVING A COPY for ithe within named party
                      (B) with the spouse, named:                                    (E) with a secretary, named:
                      (C) with a relative, named:                                    (F) with the attorney, named:
                      (D) at the residence, located at:                              (H) with this person (other-specify): -
                      (E) with the employer, named:

          Specify name of person, work supervisor, place of business, or location where copy was left.



          and (if applicable) by sending a copy of this document by first-class mail to the last known address of the within named person as indicated:


          Last known address of person named         the document (or Change of Address)

I did not serve a copy of this Summons because:
(1)       The party was NO-! Foum) / NO SUCH ADDRESS.                                (R)   the party was on VACATION.
(3)       the document EXPIRIlD,                                                     (8)   the party was NOT FOUND / VACANT.
(IC)      the party AVOIDED service.                                                 (T)   the patty was NOT FOUNDr MOVED;
(L)       the party REFUSED service.                                                 (U)   the- party was NOT FOUND IN THIS BAILIWICK.
(M)       the party was NO LONGER EMPLOYED at the address.                           (V)    INSUFFICIENT ADDRESS OR INFORMATION WAS GIVEN.
(N)       the document was RETURNED by the authority of the Plaintiff,               (W)   they are NO LONGER IN BUSINESS.
(0 )      the party is DECEASED,                                                     (X)   several attempts were made / UNABLE TO SERVE.
(I')      the party was UNKNOWN AT THAT ADDRESS.                                     (Y)   of the following reason (OTHER-specify):
          the party was on SICK LEAVE / LAY OFF,


 I AFFIRM, UNDER THE PENALTY OF PERJURY, THAT THE FOREGOING REPRESENTATIONS ARE TRUE.


 Date Served / Attempted                        Time Served / Attempted              Signature of Sher     of Allen County, Indiana (or other officer)

                                                                               By:
 (Printed Name of Process Serve                                                      Signature of Process Server




                                                                                                                                     (18/2000   sum (CLK 298,1b)
